Case: 11-12746   Date Filed: 10/17/2012   Page: 1 of 6

                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                    _____________________________

                             No. 11-12746
                         Non-Argument Calendar
                    _____________________________

               D. C. Docket No. 6:10-cr-00273-GKS-DAB-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ALBERTO CINTRON,

                                                         Defendant-Appellant.

                    _____________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                   _____________________________

                            (October 17, 2012)


Before HULL, EDMONDSON and BLACK, Circuit Judges.


PER CURIAM:

          Alberto Cintron appeals his conviction and 47-month sentence for
                Case: 11-12746      Date Filed: 10/17/2012      Page: 2 of 6

possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2). No reversible error has been shown; we affirm.

       Cintron first argues that the evidence failed to support his conviction for

possession of a firearm by a convicted felon; he says nothing suggests that he

knowingly possessed a firearm. We review challenges to the sufficiency of the

evidence de novo. United States v. Klopf, 423 F.3d 1228, 1236 (11th Cir. 2005).

We view the evidence in the light most favorable to the government and draw all

reasonable inferences and credibility choices in favor of the jury’s verdict. Id.

       We see sufficient evidence to sustain Cintron’s conviction for possession of

a firearm by a convicted felon.1 Cintron disputes only that he knowingly

possessed the firearm. But possession can be actual or constructive. United States

v. Wright, 392 F.3d 1269, 1273 (11th Cir. 2004). To establish constructive

possession, the government must show that the defendant exercised ownership,

dominion, or control over the firearm itself or the item in which it was concealed.

Id.




   1
     To secure a conviction under section 922(g)(1), the government must show: (1) the
defendant was a convicted felon; (2) the defendant knowingly possessed a firearm or
ammunition; and (3) the firearm or ammunition was a part of interstate commerce. United States
v. Palma, 511 F.3d 1311, 1315 (11th Cir. 2008).

                                              2
              Case: 11-12746     Date Filed: 10/17/2012    Page: 3 of 6

      Here, when security screeners discovered the gun at the Daytona

International Airport, it was inside a zippered pouch -- within a lady’s handbag --

along with Cintron’s insulin shots. Cintron was traveling with a female

companion, and he placed the bag on the conveyor belt for screening. Cintron

admitted that the gun belonged to him and that a friend had given him the gun two

or three years ago. Even if, as Cintron claims, he did not know that he had the gun

in his carry-on baggage and instead had intended to place the gun in his checked

bag, that evidence established that he had constructive possession of the gun at the

airport. See United States v. Catano, 553 F.2d 497, 500 n.3 (5th Cir. 1977)

(describing that, when a person checks a piece of luggage with an airline for the

purpose of transporting the bag on an airplane and reclaiming the bag at one’s

destination, “the airline is acting as that person’s agent and the person retains

constructive possession of the suitcase while it is in the actual possession of the

airline”). We conclude that the evidence is sufficient for a jury to find that Cintron

knowingly possessed the firearm. Wright, 392 F.3d at 1271. We, therefore, see no

error in the district court’s denial of Cintron’s motion for judgment of acquittal.

      Cintron next argues that his sentence was both procedurally and

substantively unreasonable. In Jones, we established a rule requiring district

courts to “elicit fully articulated objections, following imposition of sentence, to

                                           3
              Case: 11-12746     Date Filed: 10/17/2012    Page: 4 of 6

the court’s ultimate findings of fact and conclusions of law,” as well as to “the

manner in which the sentence is pronounced.” United States v. Jones, 899 F.2d

1097, 1102 (11th Cir. 1990), overruled on other grounds by United States v.

Morrill, 984 F.2d 1136, 1137-38 (11th Cir. 1993).

      In this case, although the district court did not expressly elicit objections

after imposing Cintron’s sentence, Cintron objected to the procedural and

substantive reasonableness of his sentence. We still conclude that the district

court technically violated Jones. In most instances, “[w]here the district court has

not elicited fully articulated objections following the imposition of sentence, this

court will vacate the sentence and remand for further sentencing to give the parties

an opportunity to raise and explain their objections.” Id. at 1103. But in this case,

we conclude that the record with respect to Cintron’s sentencing claim would not

be further developed in a significant way upon remand. As such, we now turn to

the merits of Cintron’s arguments that his 47-month sentence was both

procedurally and substantively unreasonable.

      We review a final sentence for procedural and substantive reasonableness.

United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). A sentence

might be procedurally unreasonable if the district court fails to explain adequately




                                          4
                Case: 11-12746       Date Filed: 10/17/2012      Page: 5 of 6

the chosen sentence. Id.2 The district court, however, is not required to discuss or

state each factor explicitly. Id.

       That the district court considered Cintron’s arguments and the section

3553(a) factors in imposing his sentence is clear from the record. At the

sentencing hearing, the court demonstrated that it had considered Cintron’s

arguments for a variance; the court asked specific questions about the language in

Cintron’s sentencing memorandum and responded to Cintron’s arguments

presented at the hearing. The court also implicitly indicated that Cintron did not

warrant a variance, considering his offense conduct and his status as a convicted

felon. Thus, the sentence expressly considered the nature and circumstances of the

offense and Cintron’s history and characteristics. See 18 U.S.C. § 3553(a)(1).

Thus, Cintron failed to show that his sentence was procedurally unreasonable.

       Cintron also asserts that the district court imposed a sentence at the high-

end of the advisory guideline range without accounting for potentially mitigating

factors, including his deteriorating health and that no ammunition was found

alongside the gun. We evaluate the substantive reasonableness of a sentence

   2
     Under section 3553(a), a district court must consider the nature and circumstances of the
offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, defendant’s medical and
educational needs, the advisory guideline range, the Sentencing Commission’s policy statements,
and the need to avoid unwarranted sentencing disparities and provide restitution. See 18 U.S.C.
§ 3553(a)(1)-(7).

                                               5
               Case: 11-12746     Date Filed: 10/17/2012    Page: 6 of 6

under a deferential abuse-of-discretion standard. Gall v. United States, 552 U.S.

38, 51, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007). The party challenging the

reasonableness of the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both the record and the section 3553(a) factors.

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      We conclude that Cintron failed to satisfy his burden of proof. First, his 47-

month sentence is within the 41 to 51-month advisory guideline sentencing range;

and we ordinarily expect such a sentence to be reasonable. See id. at 787-88

(concluding that, although not per se reasonable, “ordinarily we would expect a

sentence within the Guidelines range to be reasonable”). His sentence also is well

below the ten-year statutory maximum for his offense. See Gonzalez, 550 F.3d at

1324 (concluding that the reasonableness of a sentence might also be indicated

when the sentence imposed was well below the statutory maximum sentence).

Although Cintron asserts that the court failed to consider properly some mitigating

factors, the weight to be given a particular factor is left to the sound discretion of

the district court, absent a clear error of judgment. See United States v. Pugh, 515

F.3d 1179, 1191 (11th Cir. 2008). Because we see no such error, Cintron failed to

demonstrate that his sentence was substantively unreasonable.

      AFFIRMED.

                                           6